 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    IVAN VALDEZ,                                     No. 2:19-cv-0174 MCE DB PS
12                       Plaintiff,
13           v.                                        ORDER
14    STATE OF CALIFORNIA COURTS,
15                       Defendant.
16

17          Plaintiff Ivan Valdez is proceeding in this action pro se. This matter was referred to the

18   undersigned in accordance with Local Rule 302(c)(21) and 28 U.S.C. § 636(b)(1). Pending

19   before the court are plaintiff’s complaint and motion to proceed in forma pauperis pursuant to 28

20   U.S.C. § 1915. (ECF Nos. 1 & 2.) Therein, plaintiff complains about “illegal prosecution.”

21   (Compl. (ECF No. 1) at 4.)

22          The court is required to screen complaints brought by parties proceeding in forma

23   pauperis. See 28 U.S.C. § 1915(e)(2); see also Lopez v. Smith, 203 F.3d 1122, 1129 (9th Cir.

24   2000) (en banc). Here, plaintiff’s complaint is deficient. Accordingly, for the reasons stated

25   below, plaintiff’s complaint will be dismissed with leave to amend.

26   I.     Plaintiff’s Application to Proceed In Forma Pauperis

27          Plaintiff’s in forma pauperis application makes the financial showing required by 28

28   U.S.C. § 1915(a)(1). However, a determination that a plaintiff qualifies financially for in forma
                                                       1
 1   pauperis status does not complete the inquiry required by the statute. “‘A district court may deny

 2   leave to proceed in forma pauperis at the outset if it appears from the face of the proposed

 3   complaint that the action is frivolous or without merit.’” Minetti v. Port of Seattle, 152 F.3d

 4   1113, 1115 (9th Cir. 1998) (quoting Tripati v. First Nat. Bank & Trust, 821 F.2d 1368, 1370 (9th

 5   Cir. 1987)); see also McGee v. Department of Child Support Services, 584 Fed. Appx. 638 (9th

 6   Cir. 2014) (“the district court did not abuse its discretion by denying McGee’s request to proceed

 7   IFP because it appears from the face of the amended complaint that McGee’s action is frivolous

 8   or without merit”); Smart v. Heinze, 347 F.2d 114, 116 (9th Cir. 1965) (“It is the duty of the

 9   District Court to examine any application for leave to proceed in forma pauperis to determine

10   whether the proposed proceeding has merit and if it appears that the proceeding is without merit,

11   the court is bound to deny a motion seeking leave to proceed in forma pauperis.”).

12          Moreover, the court must dismiss an in forma pauperis case at any time if the allegation of

13   poverty is found to be untrue or if it is determined that the action is frivolous or malicious, fails to

14   state a claim on which relief may be granted, or seeks monetary relief against an immune

15   defendant. See 28 U.S.C. § 1915(e)(2). A complaint is legally frivolous when it lacks an

16   arguable basis in law or in fact. Neitzke v. Williams, 490 U.S. 319, 325 (1989); Franklin v.

17   Murphy, 745 F.2d 1221, 1227-28 (9th Cir. 1984). Under this standard, a court must dismiss a

18   complaint as frivolous where it is based on an indisputably meritless legal theory or where the

19   factual contentions are clearly baseless. Neitzke, 490 U.S. at 327; 28 U.S.C. § 1915(e).

20          To state a claim on which relief may be granted, the plaintiff must allege “enough facts to

21   state a claim to relief that is plausible on its face.” Bell Atlantic Corp. v. Twombly, 550 U.S. 544,

22   570 (2007). In considering whether a complaint states a cognizable claim, the court accepts as

23   true the material allegations in the complaint and construes the allegations in the light most

24   favorable to the plaintiff. Hishon v. King & Spalding, 467 U.S. 69, 73 (1984); Hosp. Bldg. Co. v.

25   Trustees of Rex Hosp., 425 U.S. 738, 740 (1976); Love v. United States, 915 F.2d 1242, 1245

26   (9th Cir. 1989). Pro se pleadings are held to a less stringent standard than those drafted by

27   lawyers. Haines v. Kerner, 404 U.S. 519, 520 (1972). However, the court need not accept as true

28   conclusory allegations, unreasonable inferences, or unwarranted deductions of fact. Western
                                                         2
 1   Mining Council v. Watt, 643 F.2d 618, 624 (9th Cir. 1981).

 2           The minimum requirements for a civil complaint in federal court are as follows:

 3                   A pleading which sets forth a claim for relief . . . shall contain (1) a
                     short and plain statement of the grounds upon which the court’s
 4                   jurisdiction depends . . . , (2) a short and plain statement of the claim
                     showing that the pleader is entitled to relief, and (3) a demand for
 5                   judgment for the relief the pleader seeks.
 6   Fed. R. Civ. P. 8(a).

 7   II.     Plaintiff’s Complaint

 8           Here, plaintiff’s complaint fails to contain a short and plain statement of a claim showing

 9   that plaintiff is entitled to relief. In this regard, the complaint reads:

10                   Superior Court of California San Joaquin charge me for a crime I did
                     not commit. I have 3 aquitted (sic) in Superior Court in 1998 and I
11                   got double prosecuted illegally. I have 3 civil pending.
12   (Compl. (ECF No. 1) at 5.) This is the entirety of the allegations found in the complaint.

13           Although the Federal Rules of Civil Procedure adopt a flexible pleading policy, a

14   complaint must give the defendant fair notice of the plaintiff’s claims and must allege facts that

15   state the elements of each claim plainly and succinctly. Fed. R. Civ. P. 8(a)(2); Jones v.

16   Community Redev. Agency, 733 F.2d 646, 649 (9th Cir. 1984). “A pleading that offers ‘labels

17   and conclusions’ or ‘a formulaic recitation of the elements of cause of action will not do.’ Nor

18   does a complaint suffice if it tenders ‘naked assertions’ devoid of ‘further factual

19   enhancements.’” Ashcroft v. Iqbal, 556 U.S.662, 678 (2009) (quoting Twombly, 550 U.S. at 555,

20   557). A plaintiff must allege with at least some degree of particularity overt acts which the

21   defendants engaged in that support the plaintiff’s claims. Jones, 733 F.2d at 649.

22           Moreover, although it is impossible to discern any claim from the complaint’s few vague

23   and conclusory allegations, plaintiff should be cognizant of the following legal principles. The

24   San Joaquin County Superior Court is an arm of the state of California and cannot be sued in

25   federal court due to Eleventh Amendment immunity. See Franceschi v. Schwartz, 57 F.3d 828,

26   831 (9th Cir. 1995) (“Given the extensive control exercised by the state over the municipal courts,

27   we conclude that the municipal court is an arm of the state. Thus it is protected from this lawsuit

28   by Eleventh Amendment immunity.”).
                                                          3
 1          Moreover, “[i]t is well established that state judges are entitled to absolute immunity for

 2   their judicial acts.” Swift v. California, 384 F.3d 1184, 1188 (9th Cir. 2004) (citing Pierson v.

 3   Ray, 386 U.S. 547, 553-54 (1967)). A judge is “subject to liability only when he has acted in the

 4   ‘clear absence of all jurisdiction.’” Stump v. Sparkman, 435 U.S. 349, 356-57 (1978) (quoting

 5   Bradley v. Fisher, 13 Wall. 335, 351 (1872)). A judge will not be deprived of immunity because

 6   the action she took “was in error, was done maliciously, or was in excess of his authority.”

 7   Stump v. Sparkman, 435 U.S. at 356.

 8          “Absolute immunity is generally [also] accorded to . . . prosecutors functioning in their

 9   official capacities.” Olsen v. Idaho State Bd. of Medicine, 363 F.3d 916, 922 (9th Cir. 2004). In

10   this regard, “[a] state prosecutor is entitled to absolute immunity from liability under § 1983 for

11   violating a person’s federal constitutional rights when he or she engages in activities ‘intimately

12   associated with the judicial phase of the criminal process.’” Broam v. Bogan, 320 F.3d 1023,

13   1028 (9th Cir. 2003) (quoting Imbler v. Pachtman, 424 U.S. 409, 430 (1976)).

14          A prosecutor may be liable for malicious prosecution. “Malicious prosecution consists of

15   initiating or procuring the arrest and prosecution of another under lawful process, but from

16   malicious motives and without probable cause . . . . The test is whether the defendant was actively

17   instrumental in causing the prosecution.” Sullivan v. County of Los Angeles, 12 Cal.3d 710, 720

18   (Cal. 1974). To prevail on a § 1983 claim of malicious prosecution, the plaintiff must show that

19   the defendant prosecuted plaintiff: (1) with malice; (2) without probable cause; and (3) “‘[f]or the

20   purpose of denying [plaintiff] equal protection or another specific constitutional right.’” Awabdy

21   v. City of Adelanto, 368 F.3d 1062, 1066 (9th Cir. 2004) (quoting Freeman v. City of Santa Ana,

22   68 F.3d 1180, 1189 (9th Cir. 1995)); see also Lassiter v. City of Bremerton, 556 F.3d 1049, 1054-

23   55 (9th Cir. 2009)(“[p]robable cause is an absolute defense to malicious prosecution”). “Further,

24   because the state tort common law has been incorporated into the elements of a § 1983 malicious

25   prosecution claim, a plaintiff must generally show that the prior prosecution terminated in a

26   manner that indicates innocence, i.e. a favorable termination.” Mazzetti v. Bellino, 57 F.Supp.3d

27   1262, 1268 (E.D. Cal. 2014) (citing Awabdy, 368 F. 3d at 1066-68).

28   ////
                                                        4
 1          Additionally, under the Rooker-Feldman doctrine a federal district court is precluded from

 2   hearing “cases brought by state-court losers complaining of injuries caused by state-court

 3   judgments rendered before the district court proceedings commenced and inviting district court

 4   review and rejection of those judgments.” Exxon Mobil Corp. v. Saudi Basic Indus. Corp., 544

 5   U.S. 280, 284 (2005). The Rooker-Feldman doctrine applies not only to final state court orders

 6   and judgments, but to interlocutory orders and non-final judgments issued by a state court as well.

 7   Doe & Assoc. Law Offices v. Napolitano, 252 F.3d 1026, 1030 (9th Cir. 2001); Worldwide

 8   Church of God v. McNair, 805 F.2d 888, 893 n. 3 (9th Cir. 1986).

 9          The Rooker-Feldman doctrine prohibits “a direct appeal from the final judgment of a state

10   court,” Noel v. Hall, 341 F.3d 1148, 1158 (9th Cir. 2003), and “may also apply where the parties

11   do not directly contest the merits of a state court decision, as the doctrine prohibits a federal

12   district court from exercising subject matter jurisdiction over a suit that is a de facto appeal from a

13   state court judgment.” Reusser v. Wachovia Bank, N.A., 525 F.3d 855, 859 (9th Cir. 2008)

14   (internal quotation marks omitted). “A suit brought in federal district court is a ‘de facto appeal’

15   forbidden by Rooker-Feldman when ‘a federal plaintiff asserts as a legal wrong an allegedly

16   erroneous decision by a state court, and seeks relief from a state court judgment based on that

17   decision.’” Carmona v. Carmona, 603 F.3d 1041, 1050 (9th Cir. 2010) (quoting Noel, 341 F.3d

18   at 1164); see also Doe v. Mann, 415 F.3d 1038, 1041 (9th Cir. 2005) (“[T]he Rooker-Feldman

19   doctrine bars federal courts from exercising subject-matter jurisdiction over a proceeding in

20   ‘which a party losing in state court’ seeks ‘what in substance would be appellate review of the

21   state judgment in a United States district court, based on the losing party’s claim that the state

22   judgment itself violates the loser’s federal rights.’”) (quoting Johnson v. De Grandy, 512 U.S.

23   997, 1005-06 (1994), cert. denied 547 U .S. 1111 (2006)). “Thus, even if a plaintiff seeks relief

24   from a state court judgment, such a suit is a forbidden de facto appeal only if the plaintiff also

25   alleges a legal error by the state court.” Bell v. City of Boise, 709 F.3d 890, 897 (9th Cir. 2013).

26   ////

27                   [A] federal district court dealing with a suit that is, in part, a
                    forbidden de facto appeal from a judicial decision of a state court
28                  must refuse to hear the forbidden appeal. As part of that refusal, it
                                                      5
 1                  must also refuse to decide any issue raised in the suit that is
                    ‘inextricably intertwined’ with an issue resolved by the state court in
 2                  its judicial decision.

 3   Doe, 415 F.3d at 1043 (quoting Noel, 341 F.3d at 1158); see also Exxon, 544 U.S. at 286 n. 1 (“a

 4   district court [cannot] entertain constitutional claims attacking a state-court judgment, even if the

 5   state court had not passed directly on those claims, when the constitutional attack [is]

 6   ‘inextricably intertwined’ with the state court’s judgment”) (citing Feldman, 460 U.S. at 482 n.

 7   16)); Bianchi v. Rylaarsdam, 334 F.3d 895, 898, 900 n. 4 (9th Cir. 2003) (“claims raised in the

 8   federal court action are ‘inextricably intertwined’ with the state court’s decision such that the

 9   adjudication of the federal claims would undercut the state ruling or require the district court to

10   interpret the application of state laws or procedural rules”) (citing Feldman, 460 U.S. at 483 n. 16,

11   485).

12           Also, in Heck v. Humphrey, 512 U.S. 477 (1994), the United States Supreme Court held

13   that a plaintiff may not prevail on § 1983 claim if doing so “would necessarily imply the

14   invalidity” of plaintiff’s conviction arising out of the same underlying facts as those at issue in the

15   civil action “unless the plaintiff can demonstrate that the conviction or sentence has already been

16   invalidated.” 512 U.S. at 487. Thus, “Heck says that ‘if a criminal conviction arising out of the

17   same facts stands and is fundamentally inconsistent with the unlawful behavior for which section

18   1983 damages are sought, the 1983 action must be dismissed.’” Smith v. City of Hemet, 394

19   F.3d 689, 695 (9th Cir. 2005) (quoting Smithart v. Towery, 79 F.3d 951, 952 (9th Cir. 1996)).

20   “Consequently, ‘the relevant question is whether success in a subsequent § 1983 suit would

21   ‘necessarily imply’ or ‘demonstrate’ the invalidity of the earlier conviction or sentence . . . .”

22   Beets v. County of Los Angeles, 669 F.3d 1038, 1042 (9th Cir. 2012) (quoting Smithart, 79 F.3d

23   at 951). It is the defendant’s burden to show that a plaintiff’s claim is barred by Heck. See

24   Sanford v. Motts, 258 F.3d 1117, 1119 (9th Cir. 2001).

25   III.    Leave to Amend

26           Because plaintiff’s complaint fails to state claim upon which relief can be granted the

27   complaint must be dismissed. The undersigned has carefully considered whether plaintiff may

28   amend the complaint to state a claim upon which relief can be granted. “Valid reasons for
                                                         6
 1   denying leave to amend include undue delay, bad faith, prejudice, and futility.” California

 2   Architectural Bldg. Prod. v. Franciscan Ceramics, 818 F.2d 1466, 1472 (9th Cir. 1988); see also

 3   Klamath-Lake Pharm. Ass’n v. Klamath Med. Serv. Bureau, 701 F.2d 1276, 1293 (9th Cir. 1983)

 4   (holding that while leave to amend shall be freely given, the court does not have to allow futile

 5   amendments).

 6             However, when evaluating the failure to state a claim, the complaint of a pro se plaintiff

 7   may be dismissed “only where ‘it appears beyond doubt that the plaintiff can prove no set of facts

 8   in support of his claim which would entitle him to relief.’” Franklin v. Murphy, 745 F.2d 1221,

 9   1228 (9th Cir. 1984) (quoting Haines v. Kerner, 404 U.S. 519, 521 (1972)); see also Weilburg v.

10   Shapiro, 488 F.3d 1202, 1205 (9th Cir. 2007) (“Dismissal of a pro se complaint without leave to

11   amend is proper only if it is absolutely clear that the deficiencies of the complaint could not be

12   cured by amendment.”) (quoting Schucker v. Rockwood, 846 F.2d 1202, 1203-04 (9th Cir.

13   1988)).

14             Here, given the vague and conclusory nature of the complaint’s allegations, the

15   undersigned cannot yet say that it appears beyond doubt that leave to amend would be futile.

16   Plaintiff’s complaint will therefore be dismissed, and plaintiff will be granted leave to file an

17   amended complaint. Plaintiff is cautioned, however, that if plaintiff elects to file an amended

18   complaint “the tenet that a court must accept as true all of the allegations contained in a complaint

19   is inapplicable to legal conclusions. Threadbare recitals of the elements of a cause of action,

20   supported by mere conclusory statements, do not suffice.” Ashcroft, 556 U.S. at 678. “While

21   legal conclusions can provide the complaint’s framework, they must be supported by factual

22   allegations.” Id. at 679. Those facts must be sufficient to push the claims “across the line from

23   conceivable to plausible[.]” Id. at 680 (quoting Twombly, 550 U.S. at 557).

24             Plaintiff is also reminded that the court cannot refer to a prior pleading in order to make an

25   amended complaint complete. Local Rule 220 requires that any amended complaint be complete

26   in itself without reference to prior pleadings. The amended complaint will supersede the original

27   complaint. See Loux v. Rhay, 375 F.2d 55, 57 (9th Cir. 1967). Thus, in an amended complaint,

28   just as if it were the initial complaint filed in the case, each defendant must be listed in the caption
                                                          7
 1   and identified in the body of the complaint, and each claim and the involvement of each

 2   defendant must be sufficiently alleged. Any amended complaint which plaintiff may elect to file

 3   must also include concise but complete factual allegations describing the conduct and events

 4   which underlie plaintiff’s claims.

 5                                                 CONCLUSION

 6           Accordingly, IT IS HEREBY ORDERED that:

 7           1. The complaint filed January 28, 2019 (ECF No. 1) is dismissed with leave to

 8   amend. 1

 9           2. Within twenty-eight days from the date of this order, an amended complaint shall be

10   filed that cures the defects noted in this order and complies with the Federal Rules of Civil

11   Procedure and the Local Rules of Practice. 2 The amended complaint must bear the case number

12   assigned to this action and must be titled “Amended Complaint.”

13           3. Failure to comply with this order in a timely manner may result in a recommendation

14   that this action be dismissed.

15   DATED: May 10, 2019                                    /s/ DEBORAH BARNES
                                                            UNITED STATES MAGISTRATE JUDGE
16

17

18

19

20

21   DLB:6
     DB/orders/orders.pro se/valdez0174.dism.lta.ord
22

23

24

25
     1
26     Plaintiff need not file another application to proceed in forma pauperis at this time unless
     plaintiff’s financial condition has improved since the last such application was submitted.
27
     2
       Alternatively, if plaintiff no longer wishes to pursue this action plaintiff may file a notice of
28   voluntary dismissal of this action pursuant to Rule 41 of the Federal Rules of Civil Procedure.
                                                         8
